Consent of Independent Registered Public Accounting Firm The Board of Directors The Dreyfus/Laurel Funds, Inc.: We consent to the use of our reports dated October 26, 2010, on Dreyfus Core Equity Fund, a series of The Dreyfus/Laurel Funds, Inc. (the Fund), incorporated by reference herein and to the references to our firm under the headings Financial Highlights in the prospectuses and Counsel and Independent Registered Public Accounting Firm in the statement of additional information. KPMG LLP/s/ New York, New York December 21, 2010
